Citation Nr: 0933301	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder including pneumonia.

2.  Entitlement to service connection for Parkinson's 
disease.

3.  Entitlement to service connection for residuals of a 
staph infection.

4.  Entitlement to service connection for pleurisy.

5.  Entitlement to service connection for prostatitis.

6.  Entitlement to service connection for attention deficit 
hyperactivity disorder (ADHD).

7.  Entitlement to service connection for a bipolar disorder.

8.  Entitlement to service connection for leg and foot 
disorders. 

9.  Entitlement to service connection for hepatitis C.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Veteran requested a hearing before a Veterans' Law Judge 
traveling to the RO and such a hearing was scheduled for him 
in April 2009.  However, he failed to show for that hearing.  
Therefore, no further action needs to be taken on his hearing 
request.  As he has not provided cause for his failure to 
appear or requested another hearing, the Veteran's hearing 
request is deemed withdrawn and the Board will proceed with 
its review on the present record.  See 38 C.F.R. § 
20.704(d),(e).

Although the RO has indicated it has reopened the claim for 
service connection for a lung disorder including pneumonia 
and denied entitlement on the merits, the Board must make its 
own determination as to whether new and material evidence has 
been received to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue has been characterized as noted 
on the title page.

A review of the claims files shows that the Veteran, in 
February 2006, raised a claim of entitlement VA benefits in 
accordance with the provisions of 38 U.S.C.A. § 1151 (West 
2002) in connection with his VA treatment following a March 
1996 accident in which he fractured his right leg.  This 
issue, however, is not currently developed or certified for 
appellate review.  (See reverse side of VA Form 9 received in 
February 2006, reverse side of page.)  Accordingly, the 
matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  In May 1979, the RO denied service connection for all a 
lung disorders and the Veteran was notified of this denial at 
his last address of record in June 1979.

2.  As to the application to reopen a claim of entitlement to 
service connection for a lung disorder including pneumonia, 
while some of the evidence received since the May 1979 rating 
decision is new, it is not material because documentation of 
the Veteran's treatment for bronchitis almost twenty years 
after his separation from service without any medical opinion 
linking the bronchitis to his military service, including his 
in-service treatment for bronchitis, sinusitis, pharyngitis, 
and pneumonia, does not raise a reasonable possibility of 
substantiating the claim.

3.  The preponderance of the competent and credible evidence 
is against finding that the Veteran was diagnosed with 
Parkinson's disease, residuals of a staph infection, 
pleurisy, and/or prostatitis when he filed his claims or at 
any time during the pendency of his appeal.  

4.  ADHD is a developmental disorder and developmental 
defects are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits.

5.  The preponderance of the competent and credible evidence 
is against finding that the Veteran incurred a superimposed 
disease or injury during or as a result of military service 
which resulted in additional ADHD.

6.  The preponderance of the competent and credible evidence 
does not show clear and unmistakable evidence that a bipolar 
disorder existed prior to service.

7.  The preponderance of the competent and credible evidence 
is against finding that a bipolar disorder was present in-
service, a psychosis manifested itself to a compensable 
degree in the first post-service year, or that a bipolar 
disorder is related to service, including the Veteran's 
alleged exposure to ionizing radiation and Lewisite.

8.  The preponderance of the competent and credible evidence 
is against finding that leg and foot disorders were present 
in-service, arthritis of the legs and/or feet manifested its 
self to a compensable degree in the first post-service year, 
or that a leg and foot disorders are related to service, 
including the Veteran's alleged exposure to ionizing 
radiation and Lewisite.

9.  The preponderance of the competent and credible evidence 
is against finding that hepatitis C was present in-service or 
that hepatitis C is related to service, including the 
Veteran's alleged exposure to ionizing radiation and 
Lewisite.

10.  The Veteran is not service connected for any disability. 







CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a lung disorder including pneumonia.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).

2.  Parkinson's disease was not incurred or aggravated during 
military service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311, 3.316 (2008).

3.  Residuals of a staph infection were not incurred or 
aggravated during military service nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.316 
(2008).

4.  Pleurisy was not incurred or aggravated during military 
service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.311, 3.316 (2008).

5.  Prostatitis was not incurred or aggravated during 
military service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311, 3.316 (2008).

6.  ADHD was not incurred or aggravated during military 
service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.311, 3.316, 4.9 (2008).

7.  A bipolar disorder was not incurred or aggravated during 
military service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1153, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.311, 3.316 (2008).

8.  Leg and foot disorders were not incurred or aggravated 
during military service nor may they be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.316 (2008).

9.  Hepatitis C was not incurred or aggravated during 
military service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311, 3.316 (2008).

10.  The Veteran does not meet the criteria for a TDIU.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

As to the application to reopen, the United States Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 
20 Vet. App. 1 (2006), held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  Specifically, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim as well as notified of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit in light of the specific 
bases for the prior denial of the claim.

Initially, as to all the issues on appeal, the Board finds 
that there is no issue as to providing an appropriate 
application form or completeness of the application.  

As to the claims of entitlement to service connection for 
Parkinson's disease, a staph infection, pleurisy, ADHD, 
prostatitis, leg and foot disorders, a bipolar disorder, and 
hepatitis C in July 2004, October 2004, March 2005, April 
2005, and June 2005 letters, prior to the July 2005 rating 
decision, along with the subsequent March 2006 letters the 
Veteran was provided with notice that fulfills the provisions 
of 38 U.S.C.A. § 5103(a) including notice of the laws and 
regulations governing disability ratings and effective dates 
as required by the Court in Dingess, supra.  While the 
Veteran was not provided complete U.S.C.A. § 5103(a) notice 
prior to the July 2005 rating decision, providing him with 
adequate notice after the adjudication, followed by a 
readjudication of the claim in the March 2008 supplemental 
statement of the case, "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  Furthermore, even if the Veteran was 
not provided adequate 38 U.S.C.A. § 5103(a) notice in the 
above letters, the Board finds that this notice problem does 
not constitute prejudicial error in this case because the 
record reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the July 2005 rating 
decision, December 2005 statement of the case, and the March 
2006, May 2007, August 2007, and March 2008 supplemental 
statements of the case.  

As to the application to reopen the claims of service 
connection for lung disorder including pneumonia, the Veteran 
was not provided a VCAA notice letter that fully fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial as required by the Court in Kent, supra, and notice of 
the laws and regulations governing disability ratings and 
effective dates as required by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds 
that this notice problem does not constitute prejudicial 
error in this case because the record reflects that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim after reading the October 
2004, March 2005, April 2005, June 2005, and March 2006 
letters as well as the July 2005 rating decision, December 
2005 statement of the case, and the March 2006, May 2007, 
August 2007, and March 2008 supplemental statements of the 
case.  The Veteran has been informed of the laws and 
regulations that pertain to the claim and the basis for the 
continuing denial of the claim on multiple occasions.  The RO 
determined that the claim had been reopened and apparently 
therefore did not find that full Kent notice was required in 
this matter.  However, as a practical matter, a reasonable 
person would understand, based on the lengthy developmental 
and adjudicative process and the several VA letters in this 
matter, that competent evidence relating the Veteran's 
current lung disability, shown many years after active 
service, to in-service findings that were found resolved at 
discharge from service, would be required raise a reasonable 
possibility of substantiating the claim.  

As to the claim for a TDIU, in October 2004 and April 2005, 
prior to the July 2005 rating decision, along with the 
subsequent March 2006 letter the Veteran was provided with 
notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing 
disability ratings and effective dates as required by the 
Court in Dingess, supra.  While the Veteran was not provided 
complete U.S.C.A. § 5103(a) notice prior to the July 2005 
rating decision, providing him with adequate notice after 
that adjudication, followed by a readjudication of the claim 
in the March 2008 supplemental statement of the case, 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield, supra.  Furthermore, even if the 
Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice in the above letters, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the above letters as well as the July 
2005 rating decision, December 2005 statement of the case, 
and the March 2006, May 2007, August 2007, and March 2008 
supplemental statements of the case. 

As to the duty to assist, the Board finds that as to all 
issues on appeal VA has secured all available and identified 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA has obtained and 
associated with the claims files all available and identified 
in-service and post-service treatment records including his 
records on file with the Social Security Administration (SSA) 
and from the prison the Veteran was confide to during part of 
the appeals period.  In July 2004 and October 2004, the 
Veteran notified the RO that he had no other evidence to file 
in support of his claims.

As to the Veteran's assertions that his disabilities were 
caused by in-service exposure to ionizing radiation and/or 
Lewisite, the RO attempted to obtain records to verify his 
claims and on all occasions was notified that the research 
failed to disclose any record which would verify that he was 
exposed to ionizing radiation and/or Lewisite while on active 
duty.  See, for example, the July 2004 request to the 
National Personnel Records Center (NPRC) and the August 2004 
reply; and the June 2007 RO request to the Department of 
Defense and its reply.

Likewise, all attempts by the RO to obtain the Veteran's in-
service hospitalization records from Dwight D. Eisenhower 
Army Medical Center dated from 1978 to 1979 were 
unsuccessful.  Moreover, in March 20005 and June 2005, the 
Veteran was notified of this fact and asked to provide VA 
with any copies of these records that he may have and no 
reply was forthcoming from him.  In this regard, the Board 
recognizes that where, as here, "service medical records are 
presumed destroyed, . . . the Board's obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed.  The 
case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Similarly, while the Veteran reported that he received 
treatment at the Milwaukee Psychiatric Hospital in January 
1996 and such records are not found in the claims files, the 
Board finds that VA adjudication of the appeal may go forward 
without these records because the claimant failed to provide 
a proper authorization to allow VA to obtain these records.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that 
"[t]he duty to assist is not always a one-way street" and 
if a Veteran desires help with his claims, he must cooperate 
with VA's efforts to assist him). 

As to the service connection claims, the Board recognizes the 
fact that the Veteran was not provided a VA examination.  In 
this regard, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reviewed 
the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he has suffered an event, injury, 
or disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal the Veteran contends that his 
Parkinson's disease, a staph infection, pleurisy, ADHD, 
prostatitis, leg and foot disorders, a bipolar disorder, and 
hepatitis C were caused by his military service.  As will be 
more fully explained below, his service medical records are 
silent for any complaints or clinical findings pertaining to 
any of the claimed disorders and there is no evidence of any 
of the claimed disorders for many years following his 
separation from service, if ever.  For these reasons the 
Board finds that a medical opinion is not necessary to decide 
the claims, in that any such opinion could not establish the 
existence of the claimed in-service injury.  See, e.g., 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
veteran's recitation of medical history).

As to the TDIU claim, the Board finds that a remand for a VA 
examination is also not required because, as will be more 
fully explained below, the Board is denying his current 
claims for service connection and the record does not show 
that he is service connected for any disabilities.  
Therefore, the claim is being denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim to Reopen

The Veteran and his representative contend that the 
claimant's current lung disorders are a residual of his in-
service treatment for bronchitis, sinusitis, pharyngitis, and 
pneumonia.  It is also requested that the Veteran be afforded 
the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the May 1979 rating decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 2 (1999).

In this regard, the May 1979 rating decision denied the 
Veteran's claim of service connection for a lung disorder 
because even though service treatment records showed his 
hospitalization and treatment for bronchitis, sinusitis, 
pharyngitis, and pneumonia, the record was negative for his 
having any residuals from his in-service respiratory 
disorders.  

Since the May 1979 rating decision, VA has received VA and 
private treatment records as well as written statements in 
support of claim from the Veteran and his representative.  

As to the medical evidence, while some of these records 
document his post-service treatment for bronchitis starting 
almost twenty years after his 1979 separation from service 
(see VA treatment record dated in October 1996; private 
treatment records from Ronald Cortte, M.D., dated in January 
and February 2002), they are negative for an opinion that the 
bronchitis was caused by his military service including his 
in-service treatment for bronchitis, sinusitis, pharyngitis, 
and pneumonia.  Rather, in February 2002 Dr. Cortte 
characterized the bronchitis as acute.  The Board finds that 
this additional evidence is not new and material evidence 
because it does not does not raise a reasonable possibility 
of substantiating the claim.  See 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.156, 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  

As to the written statements from the Veteran and his 
representative, these statements amount to nothing more than 
their continued claims that the claimant has a lung disorder 
due to his military service.  These claims were, in 
substance, before VA when the RO last decided the claim in 
May 1979.  Then, as now, lay persons not trained in the field 
of medicine, to include the claimant and his representative, 
are not competent to offer an opinion regarding such medical 
question as to whether the claimant has a chronic disease 
process of the lung including pneumonia and whether that 
chronic disease process is related to his military service 
because it is not capable of lay observation.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303; Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 
(2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the newly received evidence is not the 
competent medical evidence and is not sufficient to reopen a 
claim for service connection for which no prior medical nexus 
evidence has been received.  Id.
 
Without new and material evidence the claim may not be 
reopened.  Therefore, the benefit sought on appeal is denied.  
Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




The Service Connection Claims

The Veteran contends that his Parkinson's disease, residuals 
of a staph infection, pleurisy, prostatitis, ADHD, leg and 
foot disorders, a bipolar disorder, hepatitis C were caused 
by his military service including his exposure to radiation 
via the shells used in anti-tank rockets, such as the light 
assault weapon (LAW) rock, and/or his exposure to Lewisite.  
It is also requested that the Veteran be afforded the benefit 
of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Other specifically enumerated disorders, 
including malignant tumors, a psychosis, and arthritis will 
be presumed to have been incurred in service if they are 
manifested to a compensable degree within the first year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence").  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

As to disease or injury caused by the alleged radiation 
exposure, service connection may also be established in one 
of two other ways.  Combee v. Brown, 34 F.3d 1039, 1043-5 
(Fed. Cir. 1994).  First, if a Veteran participated in 
service in a radiation-risk activity (as defined by statute 
and regulation) and, after service, developed one of the 
specifically enumerated cancers, it will be presumed that the 
cancer was incurred in-service.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  The list of the specifically enumerated 
cancers are as follows:  (i) Leukemia (other than chronic 
lymphocytic leukemia); (ii) Cancer of the thyroid; (iii) 
Cancer of the breast; (iv) Cancer of the pharynx; (v) Cancer 
of the esophagus; (vi) Cancer of the stomach; (vii) Cancer of 
the small intestine; (viii) Cancer of the pancreas; (ix) 
Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); 
(xi) Cancer of the bile ducts; (xii) Cancer of the gall 
bladder; (xiii) Primary liver cancer (except if cirrhosis or 
hepatitis B is indicated); (xiv) Cancer of the salivary 
gland; (xv) Cancer of the urinary tract; (xvi) Bronchiolo-
alveolar carcinoma; Note: For the purposes of this section, 
the term "urinary tract" means the kidneys, renal pelves, 
ureters, urinary bladder, and urethra; (xvii) Cancer of the 
bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; 
(xx) Cancer of the lung; and (xxi) Cancer of the ovary. 

Second, if a Veteran was exposed in service to ionizing 
radiation and, after service, developed one of the 
specifically enumerated diseases within a period specified 
for each by law, then his claim is referred to the Under 
Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in-service.  38 
C.F.R. § 3.311.  The list of the specifically enumerated 
diseases are as follows:  (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer.  

As to disease or injury caused by the alleged Lewisite 
exposure, service connection may also be established if the 
record documents full-body exposure to Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease.  38 C.F.R. 
§ 3.316(a).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

No Diagnosed Disability

As to entitlement to service connection for Parkinson's 
disease, residuals of a staph infection, and pleurisy the in-
service and post-service records are negative for complaints, 
diagnoses, or treatment of any of the claimed disorders.  
Likewise, as to the prostatitis, while a January 1979 service 
treatment record reported that prostatitis needed to be rule 
out, neither the in-service nor the post-service records 
thereafter show the Veteran being diagnosed with prostatitis.  
Moreover, while the Veteran and his representative as lay 
persons are competent to report on the claimant's symptoms 
because this requires only personal knowledge as it comes to 
them through there senses, they are not competent to provide 
a diagnosis of a claimed disorder because such an opinion 
requires medical expertise which they do not have.  See 
Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu, 
supra.

Therefore, since a condition precedent for establishing 
service connection is the Veteran being diagnosed with the 
claimed disease process when filling the claim or at any time 
during the pendency of his appeal, entitlement to service 
connection for Parkinson's disease, residuals of a staph 
infection, pleurisy, and prostatitis must be denied on a 
direct and a presumptive basis.  See 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303; 3.307, 3.309, 3.311; Rabideau, supra; 
also see McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007) 
(the requirement of a current disability is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim).  

Developmental Disorders

As to entitlement to service connection for ADHD, under 
universally recognized medical principles, ADHD is considered 
a developmental disorder.  See The MERCK Manual, ADHD, Online 
Ed.; see also AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition 
(1994) (DSM IV) (ADHD is reported under Axis II as a 
personality disorder).  Pursuant to 38 C.F.R. § 3.303(c), 
developmental defects are not diseases or injuries within the 
meaning of legislation pertaining to compensation benefits, 
and may not, of themselves, be service connected.  
Accordingly, service connection for ADHD, as a mental 
deficiency, is barred by law.  See also 38 C.F.R. § 4.9 
(2008); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. 
Principi, 3 Vet. App. 439 (1992).

If, however, a superimposed disease or injury occurred as a 
result of active duty service that resulted in disability in 
addition to the ADHD, then service connection could be 
granted for that resultant disability.  VAOPGCPREC 82-90 
(July 18, 1990) (a reissue of General Counsel Opinion 01-85 
(March 5, 1985)).

In this regard, the in-service and post-service record is 
negative for any evidence that a superimposed disease or 
injury occurred as a result of active duty service that 
resulted in disability in addition to the ADHD.  In the 
absence of such medical evidence, the Board cannot find that 
such superimposed disease or injury occurred.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions).  Moreover, while the Veteran and his 
representative as lay persons are competent to report on the 
claimant's symptoms because this requires only personal 
knowledge as it comes to them through there senses, they are 
not competent to provide a medical opinion that a 
superimposed disease or injury occurred as a result of active 
duty service because such an opinion requires medical 
expertise which they do not have.  See Jandreau, supra; 
Buchanan, supra; Charles, supra; Espiritu, supra.  Therefore, 
entitlement to service connection for ADHD is also denied as 
to any superimposed disease or injury occurring as a result 
of active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; 
VAOPGCPREC 82-90.  

Direct Service Connection

The Radiation & Lewisite Presumptions

As to entitlement to service connection for a bipolar 
disorder, leg and foot disorders, and hepatitis C, the 
remaining issues on appeal, the Board finds that while the 
Veteran claims that these disorders were caused by exposure 
to radiation and/or Lewisite while on active duty, service 
connection based on the presumptions found at 38 C.F.R. 
§ 3.309(d) (ionizing radiation exposure) and 38 C.F.R. 
§ 3.311 (Lewisite exposure) must be denied because none of 
his claimed disabilities are one of the specifically 
enumerated cancers listed at 38 C.F.R. § 3.309(d) as being 
caused by radiation exposure and none of his claimed 
disabilities are one of the specifically enumerated disease 
processed listed at 38 C.F.R. § 3.311 as being caused by 
Lewisite exposure.  Likewise, 38 C.F.R. § 3.311 is 
inapplicable to the current appeal because none of his 
claimed disabilities are one of the specifically enumerated 
radiogenic diseases listed in that regulation.  Therefore, 
the Board will next consider whether the Veteran is entitled 
to service connection for any of his claimed disorders on a 
direct basis.  Combee, supra.

Psychiatric Disability / Presumption of Sound Condition

As to the claim of entitlement to service connection for a 
bipolar disorder, the Board notes that the record includes 
post-service medical records in which the Veteran reported 
that his pre-service history included his treatment for 
psychiatric disorders variously diagnosed as poly-substance 
abuse, schizophrenia, and/or depression.  Therefore, the 
Board will first consider the question of whether the 
presumption that the Veteran was in sound psychiatric 
condition at entry into active service.  

In this regard, lay statements by a Veteran concerning a 
preexisting condition are not sufficient to rebut the 
presumption of soundness.  See e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Crowe v. Brown, 
7 Vet. App. 238, 245 (1994) ("noted" means detected on 
induction examination, not just history of pre-service 
existence recorded at the time of the examination).  

Moreover, the Board notes that a November 1978 service 
treatment record and a December 1978 service personnel record 
(prepared in connection with the Veteran undergoing 
disciplinary action for failing to report to formation) noted 
appellant's claims of having a pre-service history of drug 
use and/or current complaints of experiencing hallucinations.  
However, service treatment records, including the Veteran's 
July 1978 entrance examination, are negative for complaints, 
diagnoses, or treatment for a bipolar disorder.  In fact, as 
will be discussed in more detail below, the first diagnosis 
of a bipolar disorder does not appear in the record until 
1997 - almost twenty years after the Veteran's 1979 
separation from active duty. 

Accordingly, the Board finds that there is insufficient 
evidence to rebut by clear and unmistakable evidence the 
presumption that he entered military service in a sound 
condition.  38 U.S.C.A. §§ 1111, 1112, 1113, 1132, 1153; 
38 C.F.R. §§ 3.304, 3.306.  Since the presumption of sound 
condition at entrance into service in this matter is not 
rebutted, the next question for the Board to consider is 
whether a current bipolar disorder began during service or is 
related to any incident of his military service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Direct Service Connection

As to entitlement to service connection for a bipolar 
disorder, leg and foot disorders, and hepatitis C under 
38 C.F.R. § 3.303(a), as reported above the Veteran is 
competent to report on the fact that he sustained a crush 
injury to his legs and/or feet and toes while on active duty. 
See Jandreau, supra; Buchanan, supra; Charles, supra.  
However, he is not competent to diagnose himself with a 
bipolar disorder or hepatitis C because such a diagnosis 
requires medical expertise he does not have.  See Espiritu, 
supra.  Moreover, service treatment records are negative for 
complaints, diagnoses, or treatment for an injury to either 
foot or leg or residuals of such an injury.  Likewise, while 
a November 1978 service treatment record and a December 1978 
service personnel record noted appellant's claims of having a 
pre-service history of drug use and/or current complaints of 
experiencing hallucinations, service treatment records are 
negative for complaints, diagnoses, or treatment for a 
bipolar disorder.  Service treatment records are also 
negative for complaints, diagnoses, or treatment for 
hepatitis C.  

Given this history, the Board finds the service treatment 
records which are negative for bipolar disorder, leg and foot 
disorders, and hepatitis C while on active duty, and the 
absence of any relevant medical treatment or findings until 
many years after active service, to be more credible evidence 
and more probative than the Veteran's assertions provided in 
support of his current claim for VA benefits and made almost 
two decades after his separation from service.  

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1979 and 
his first being diagnosed with a bipolar disorder in 1997 
(while earlier treatment records document his complaints, 
diagnoses, or treatment for poly-substance abuse, depression, 
and/or suspected bipolar disorder, a confirmed diagnosis of 
bipolar disorder does not appear in the record until 1997), 
leg and foot disorders in 1997, and hepatitis C in 1997 to be 
compelling evidence against finding continuity.  Put another 
way, the almost twenty year gap between the Veteran's 
discharge from active duty and the first evidence of a 
bipolar disorder, leg and foot disorders, and/or hepatitis C 
weighs heavily against his claims.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the Veteran is competent to give evidence about 
what he sees and feels; for example, the Veteran is competent 
to report that he had problems with leg and foot pain since 
service.  See Jandreau, supra; Buchanan, supra; Charles, 
supra.  However, the Veteran's contention as to having 
problems that were later diagnosed as a bipolar disorder, leg 
and foot disorders, and/or hepatitis C since service is 
contrary to what is found in the in-service and post-service 
medical records.  The Board also finds it significant that, 
while the Veteran filed a claim for VA benefits in February 
1979, he did not mention problems with a bipolar disorder, 
leg and foot disorders, and hepatitis C at that time and none 
of the medical records found in the file at that time 
documented complaints, diagnoses, or treatment for a bipolar 
disorder, leg and foot disorders, and hepatitis C.  If he did 
have a problem with a bipolar disorder, leg and foot 
disorders, and hepatitis C since his separation from military 
service, it would appear only logical that he would claim 
such a disability at that time.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).  In these circumstances, the Board gives more 
credence to the independent medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for 
bipolar disorder, leg and foot disorders, and/or hepatitis C 
for almost two decades following his separation from active 
duty, than the Veteran's and his representative's claims.  
Therefore, entitlement to service connection for a bipolar 
disorder, leg and foot disorders, and hepatitis C, based on 
post-service continuity of symptomatology must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for medical 
opinion evidence linking the Veteran's bipolar disorder, leg 
and foot disorders, and/or hepatitis C to his military 
service.  See Rabideau, supra.  In fact, as to the leg and 
foot disorders, the record documents the Veteran's extensive 
post-service treatment, starting in 1996, for residuals of a 
fractured right leg.  Similarly, VA treatment records dated 
April 2000 and January 2001 include the opinion that the 
Veteran's hepatitis C may have been caused by the blood 
transfusions he received in the mid-1990's following his 
multiple suicide attempts. 

As to the contentions of the Veteran and his representative 
that the claimant's bipolar disorder, leg and foot disorders, 
and hepatitis C were caused by his military service, as noted 
above, lay persons are generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain, supra, at 
127; citing Espiritu, supra.  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Charles, supra.  

However, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  The Board finds that a bipolar disorder, 
leg and foot disorders, and hepatitis C are such conditions.  
Charles, supra.  In such cases however, the Board is within 
its province to weigh the lay statements and to make a 
credibility determination as to whether that evidence is 
sufficient to establish service connection due to service 
incurrence, a superimposed disease or injury creating 
additional disability, continuity of symptomatology, and/or a 
nexus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau, supra. 

As noted above, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the Veteran is competent to give evidence about 
what he sees and feels.  See Jandreau, supra; Buchanan, 
supra; Charles, supra.   However, the Board finds that the 
lay statements as to a nexus are outweighed by the record 
outlined above which is negative for a competent and credible 
medical opinion that links his current disabilities to an in-
service injury.  Neither the Veteran nor his representative 
is competent to provide evidence as to complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Therefore, his and his representative's opinions are 
not competent with regard to an assessment as to etiology in 
this case.  

Accordingly the Board also finds that service connection for 
a bipolar disorder, leg and foot disorders, and hepatitis C 
is not warranted based on the initial documentation of the 
disabilities after service because the weight of the 
competent and credible medical evidence is against finding a 
causal association or link between the post-service disorders 
and an established injury, disease, or event of service 
origin.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); 
Rabideau, supra.

Lastly, the Board finds that service connection is not 
warranted for leg and foot disorders or a bipolar disorder on 
a presumptive basis under 38 C.F.R. §§ 3.307, 3.309 because 
the record does not show the Veteran being diagnosed with a 
psychosis and/or arthritis in either leg or foot in the first 
post-service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for a 
bipolar disorder, leg and foot disorders, and hepatitis C.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The TDIU Claim

The Veteran contends that he is unable to obtain or maintain 
employment.  

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more with sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16.

TDIU based on extra-schedular considerations under 38 C.F.R. 
§ 4.16(b).  Specifically, 38 C.F.R. § 4.16(b) allows for a 
Veteran who does not meet the threshold requirements for the 
assignment of a TDIU but who is deemed by the Director of 
Compensation and Pension Services to be unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities to be rated totally disabled. 

With the above criteria in mind, the Board notes that a 
condition precedent for establishing a TDIU is being service 
connected for a disability.  Therefore, the Board finds that 
the TDIU claim must be denied as a matter of law because the 
record does not show that the Veteran is service connected 
for any disability.  See 38 C.F.R. § 4.16; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


Conclusion

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The application to reopen a claim of entitlement to service 
connection for a lung disorder including pneumonia is denied.

Entitlement to service connection for Parkinson's disease is 
denied.

Entitlement to service connection for residuals of a staph 
infection is denied.

Entitlement to service connection for pleurisy is denied.

Entitlement to service connection for prostatitis is denied.

Entitlement to service connection for ADHD is denied.


                 (ORDER CONTINUED ON NEXT 
PAGE)

Entitlement to service connection for a bipolar disorder 
denied.

Entitlement to service connection for leg and foot disorders 
is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to a TDIU is denied.


______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


